Citation Nr: 0638417	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-43 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
a bipolar disorder with psychotic episodes. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, where the RO awarded the veteran service 
connection for a bipolar disorder and assigned the disability 
a 30 percent initial rating, effective February 11, 1999, the 
date of her original claim for service connection. The 
veteran had requested a hearing on her December 2004 
substantive appeal, but later withdrew the request in a 
January 2005 statement. 

The veteran's appeal had previously encompassed entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and personality disorders.  After service connection 
was granted for bipolar disorder, the veteran's 
representative indicated in March 2004 that the veteran 
wished to withdraw her appeal for service connection for PTSD 
and personality disorder.  These issues are, therefore, no 
longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). During the pendency of this appeal, recent litigation 
further redefined the VA's duty-to-assist and notification 
obligations under the VCAA.  Most significantly, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) held 
that the VCAA requires notification to include an explanation 
as to the information or evidence needed to establish a 
disability rating and effective date for the claim on appeal. 

Here, the veteran was sent VCAA letters in July 2002 and 
February 2003 for the claim of entitlement to service 
connection for a psychiatric disability, to include bipolar 
disorder. Neither of those letters, however, specifically 
addressed the laws and regulations pertaining to increased 
rating claims. Since appealing her initial disability rating, 
by an October 2003 rating decision, she was never sent a 
specific letter providing notice of the VCAA, as it applies 
to her claim for an increased initial rating for her 
psychiatric disability. Given the nature of the claim on 
appeal and in light of Dingess/Hartman, 19 Vet. App. 473, the 
RO should send a corrective VCAA letter.

The veteran claims her psychiatric condition, diagnosed as 
bipolar disorder, is worse than currently evaluated. The 
veteran was last afforded a psychiatric examination in 
October 2003, over three years ago, and that examination was 
focused on her claim of entitlement to service connection for 
post-traumatic stress disorder, not specifically on the 
severity of her bipolar disorder. The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2005). A new examination for the veteran's 
bipolar disorder is indicated because the medical evidence 
may not accurately reflect the current severity of the 
veteran's conditions. 

Moreover, the medical evidence shows that the veteran has 
several non-service-connected psychiatric and personality 
disorders, most significantly post-traumatic stress disorder 
(PTSD).  When it is not possible to separate the effects of 
the service-connected condition from a non-service-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability. 
Mittleider v. West, 11 Vet. App. 181 (1998). A VA examination 
is necessary to determine which psychiatric symptoms can be 
medically attributable to the veteran's service-connected 
bipolar disorder and which symptoms are medically 
attributable to any non-service connected condition. See 38 
C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should send a corrective VCAA letter 
ensuring that all the duty-to-notify 
requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096, have been fulfilled. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). In particular, the RO should send the 
veteran and her representative a letter advising 
them specifically of the laws and regulations 
pertaining to claims for entitlement to an 
initial increased rating for her bipolar 
disorder.

2. Obtain the veteran's medical records for 
her condition on appeal from the VA medical 
system in Fayetteville, Missouri and Mount 
Vernon, Missouri from February 2005 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3. After the above records are obtained, 
to the extent available, schedule the 
veteran for a psychiatric examination for 
her bipolar disorder.  Provide the claims 
file to the examiner for review.  The 
examiner should ascertain the current 
severity of the condition, including 
providing a GAF score. The examiner must 
conduct all necessary tests to ascertain 
the current severity of the veteran's 
condition. 

The examiner should include in the report 
a determination as to which symptoms are 
medically attributable to the veteran's 
service-connected bipolar disorder and 
which symptoms are medically attributable 
to non-service connected psychiatric and 
personality disorders present, to include 
PTSD. If the examiner cannot medically 
attribute any symptoms to either the 
veteran's service-connected disability or 
to other non-service connected conditions 
with any degree of medical certainty, that 
should be so indicated.

The examiner should also, to the extent 
possible, apportion the GAF score, 
indicating the severity of the social and 
occupational impairment due to the bipolar 
disorder as opposed to the other 
psychiatric and personality disorders 
present.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered. 

4. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim. Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



